Citation Nr: 1222993	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  00-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for avascular necrosis of the left hip from April 18, 1999, and in excess of 30 percent from June 10, 2002. 

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for avascular necrosis of the right hip. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992, and from February 1997 to April 1999. 

The appeal comes before the Board of Veterans' Appeals (Board) from October 1999 and June 2003 rating decisions of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  Any further development or adjudication of this Veteran's case should take into account the paperless claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

In May 2004, the Veteran and his wife testified at a hearing before a Veterans Law Judge.  In September 2004, October 2007, and March 2009, the Board remanded the Veteran's claims for further development. 

In June 2012, the Board notified the Veteran that the Judge before whom he had testified in May 2004 was no longer employed by the Board.  The Veteran was offered an additional opportunity to testify before the Board.  In a statement received later that month, the Veteran responded, and indicated he wanted to testify by video conference.  Thus, a remand is appropriate to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge via video conference at the Veteran's local RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

